26 So.3d 690 (2010)
Floyd JOHNSON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and PCL Civil Constructors Inc., Appellees.
No. 1D09-3687.
District Court of Appeal of Florida, First District.
January 29, 2010.
Floyd Johnson, pro se, Appellant.
Geri Atkinson-Hazelton, Tallahassee, for Appellee.
*691 PER CURIAM.
DISMISSED. See generally Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998) (dismissing untimely appeal without prejudice to appellant's right to petition agency for relief).
VAN NORTWICK and CLARK, JJ., and BERGER, WENDY, Associate Judge, concur.